Citation Nr: 1502115	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-30 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle spasm, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by fatigue and malaise, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by shortness of breath, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness.

7.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1992, to include service in the Persian Gulf.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In August 2014, prior to promulgation of a decision, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a disability manifested by muscle spasm, a disability manifested by fatigue and malaise, and an eye disability, as well as an initial rating in excess of 30 percent for irritable bowel syndrome.

2.  The evidence is at least in equipoise as to whether his headaches first manifested during his period of active service.

3.  The evidence establishes that the Veteran had military service in the Southwest Asia Theater of operations during the Persian Gulf War.

4.  The Veteran has an undiagnosed disability manifested by shortness of breath.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a disability manifested by muscle spasm have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a disability manifested by fatigue and malaise have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for an eye disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for an undiagnosed illness manifested by shortness of breath have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

In this decision, the Board grants entitlement to service connection for headaches and a disability manifested by shortness of breath, which constitutes a complete grant of the Veteran's claims with respect to those issues.  This decision also dismisses several issues withdrawn by the Veteran.  Therefore, no discussion of VA's duty to notify or assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issues decided herein, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Withdrawn Claims

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2014) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

Here, in August 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with respect to his claims for entitlement to service connection for a disability manifested by muscle spasm, a disability manifested by fatigue and malaise, and an eye disability, as well as his claim for entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to these issues.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the these issues, and they are dismissed.

III.  Service Connection

The Veteran seeks entitlement to service connection for headaches as well as a disability manifested by shortness of breath, both claimed as due to an undiagnosed illness.

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established for a Persian Gulf Veteran, such as the Veteran, who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. Id.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

Here, the Veteran's DD Form 214 reflects that he served in the Southwest Theater of operations for approximately 7 months as a member of the Army.  Additionally, at his Travel Board hearing, the Veteran testified that he served in the Persian Gulf from August 1990 to April 1991.  As such, service in the Southwest Theater of operations has been established.  The Board notes that the Veteran has previously been granted entitlement to service connection for irritable bowel syndrome as due to an undiagnosed illness stemming from his service in the Persian Gulf.

With respect to the Veteran's claim of entitlement to service connection for headaches, review of his service treatment records reveals that he was treated for headaches in service on multiple occasions.  Although the Veteran indicated on his April 1989 Report of Medical History at induction that he never suffered from frequent or severe headaches, he sought treatment for headaches approximately one year later in March 1990.  At that time, the Veteran reported experiencing reoccurring migraine headaches for approximately one month which woke him up at night.  He additionally reported that he first experienced headaches prior to service approximately 3 years ago, and that they reoccurred once every few months until about 3 weeks ago when they began occurring every day and lasting 1 to 2 hours.  The Veteran was diagnosed as having possible personality disorder and was referred to a psychologist for counseling on stress management.  The Veteran again complained of headaches in April 1992.

The Veteran provided with a VA examination in February 2012, at which time he was diagnosed as having migraine headaches.  At that time, the Veteran indicated that his headaches began in the 1990s and remained unchanged since then.  He additionally denied experiencing headaches prior to enlistment in the military.  Nonetheless, the VA examiner noted that the headaches were first diagnosed in 1987, prior to the Veteran's induction.  In an addendum opinion, the examiner indicated that the Veteran's preexisting migraine headaches were less likely than not permanently aggravated by his period of military service.  

VA treatment records and private treatment records reveal that the Veteran still receives treatment for headaches.  In a September 2013 private consultation, the Veteran reported right frontal headaches radiating into the right temporal area, occurring approximately once per week and sometimes accompanied by nausea.  He was diagnosed as having migraine headaches.  At his August 2014 Travel Board hearing, the Veteran testified that he has experienced recurring headaches approximately 3 to 4 times per week for the past 15 to 20 years.  He admitted that although he did experience headaches prior to service, they became worse in service.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

The Board emphasizes that headaches were not noted upon the Veteran's induction into active duty service in August 1989, and that he was therefore in sound condition when examined, accepted, and enrolled for service.  See 38 U.S.C.A. § 1111.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  However, the only evidence that the headaches preexisted service are the Veteran's own statements that he had a 3-year history of headaches prior to seeking treatment for them while in service in March 1990.  There are no contemporaneous records of treatment for headaches prior to service.  As such, this does not constitute clear and unmistakable evidence that the headache disability preexisted service.  Furthermore, the Veteran has consistently indicated that his headaches increased in severity and frequency during his time in the military.

As the presumption of soundness holds, the Board must review the evidence as if the Veteran's headaches did not preexist service.  In regard to evidence of a current disability, the records indicate that the Veteran has been treated during the pendency of the appeal for a headache disorder.  In regard to evidence of in-service incurrence of that disorder, the service treatment records and lay evidence both indicate onset of headaches during service. As the Veteran has been experiencing these symptoms since in-service onset, the Board finds that the evidence establishes that the Veteran's headaches are related to service on a direct basis. Therefore, weighing all doubt in the Veteran's favor, the Board finds that service connection for headaches is warranted. 

With respect to the Veteran's claim of entitlement to service connection for a disability manifested by shortness of breath, the Veteran has complained of chronic shortness of breath since approximately 2011.  

His service treatment records are negative for any chronic respiratory disability.  However, in October 2011, the Veteran experienced shortness of breath and sharp pain in the chest area.  He went to an emergency room for treatment, at which time he described difficulty breathing.  Although the condition was worsened by walking, it was not worsened by deep breathing.  He was diagnosed with precordial chest pain.  Upon additional testing the next day, he was diagnosed with atypical chest pain.  The physician noted that his symptoms were somewhat atypical for angina, and that the Veteran had no cardiac risk factors.  There were no findings of ischemia, and no additional cardiovascular workup was deemed necessary.  

The Veteran was provided with a VA examination in February 2012, at which time the examiner concluded that the Veteran did not have, nor was he ever diagnosed with, a respiratory disability.  The examiner clarified that there was no diagnosable respiratory condition, and that the Veteran's reported shortness of breath was likely related to physical conditioning.  The examiner based this conclusion on the Veteran's report that his breathing was improved with exercise.  

However, at  his August 2014 Travel Board hearing, the Veteran denied that his breathing difficulties were improved with exercise.  The Veteran explained that walked 2 to 3 miles per day and rode a bicycle 10 miles per day, yet still sporadically experienced shortness of breath and wheezing during physical exertion.  As described, the evidence reflects that the Veteran experiences shortness of breath of no known etiology.

In light of the above, the Board concludes and the medical evidence reflects that, after his separation from service and for a period of at least six months, the Veteran, who meets VA's definition of a Persian Gulf Veteran, experienced a respiratory disability of an unknown etiology.  Further, finding that the Veteran is competent and credible to report the frequency and severity of these symptoms, the criteria for a compensable evaluation for these symptoms have been closely approximated prior to December 31, 2016.  As such, service connection for the Veteran's shortness of breath, as an undiagnosed illness consistent with his Southwest Asia service during the Persian Gulf War, is warranted.  38 C.F.R. § 3.317.


ORDER

The appeal as to entitlement to service connection for a disability manifested by muscle spasm, to include as due to an undiagnosed illness, is dismissed.  

The appeal as to entitlement to service connection for a disability manifested by fatigue and malaise, to include as due to an undiagnosed illness, is dismissed.  

The appeal as to entitlement to service connection for an eye disability is dismissed.  

The appeal as to entitlement to an increased rating for irritable bowel syndrome is dismissed.

Service connection for headaches is granted.

Service connection for a disability manifested by shortness of breath, as due to an undiagnosed illness, is granted.  


REMAND

The Veteran also seeks entitlement to service connection for a skin disability, claimed as due to as due to an undiagnosed illness.  Specifically, he has reported a recurring rash on his bilateral arms, shoulders, back, and chest.  Photographs of the rash have been associated with the claims file.  He has maintained that the rash does not itch, but is accompanied by feelings of lightheadedness.

Private treatment records reveal that the Veteran was diagnosed with and treated for impetigo in November 2008 which recurred on his face in February 2009.  Later in 2009, he sought treatment after becoming hot, flush, and disoriented, and experiencing a mild rash, after eating a sandwich at a fast food restaurant, at which time he was diagnosed with a possible food allergy.  In April 2009, he again experienced a more severe, red, itchy facial rash and a sensation that his throat was closing after eating at the same restaurant.  He also reported facial and hand swelling.  He was again diagnosed as having a food reaction.  However, skin tests conducted in May 2009 to determine the possibility of a food allergy were totally negative for an allergic contribution to his symptoms.  In February 2010, the Veteran again reported intermittent itchy spots on his back and chest, which were diagnosed as folliculitis.  

The Veteran was provided with a VA examination in February 2012, at which time the examiner indicated that he had a skin condition.  However, the examiner described this condition as a "rash - unknown etiology not in evidence at this visit."  The examiner explained that the Veteran's skin disability was not present at the time of his examination, but that the photographs of the rash associated with the claims file were reviewed.  At that time, the Veteran reported a skin condition on his back and shoulders.  Specifically, he indicated that he experienced a skin reaction within a half hour of eating a sandwich at a fast food restaurant several years ago and had been seeking treatment for the disability ever since.  He indicated that he was followed by a private allergist who was unable to determine the inciting cause of the rash.  

In a February 2012 addendum opinion, the VA examiner diagnosed the condition as "urticaria," or hives.  She explained that hives were raised, often itchy, red welts that appear on the surface of the skin usually as an allergic reaction to an outside substance.  

However, the Board emphasizes that the VA examiner did not clarify whether the previous skin diagnoses of impetigo and folliculitis were misdiagnoses of the urticaria or rather separate diagnoses which had resolved prior to the February 2012 examination.  The requirement of a current disability is met if the disability was present at any point during the claim period or potentially even if present shortly prior to the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Moreover, the examiner did not provide an opinion as to whether the Veteran's current skin condition(s) was/were as likely as not related to his period of active duty service.  As the February 2012 VA opinion is inadequate, the claim for entitlement to service connection for a skin disability must be remanded.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and probable etiology of any skin disability.  The claims file, to include photographs of the Veteran's skin disability, should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether the Veteran has had any skin disability, including impetigo, folliculitis, and/or urticaria, proximate to, or since the claim, even if now resolved, and, if so, whether it is at least as likely as not (50 percent probability) that any such skin disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

If any skin disorder is not attributable to a known diagnosis, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin symptomatology constitutes an undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War.

A complete rationale must be provided for any opinion offered.

2.  After the development requested is completed, readjudicate the claim.  If the benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


